Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel L. Gaither appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment for the Government on his claims under the Federal Tort Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gaither v. United States, No. 5:13-cv-00108-RMG, 2014 WL 2155085 (D.S.C. May 22, 2014). We deny Gaither’s motion to supplement the record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.